EXHIBIT 10.1

 

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE WATTS WATER TECHNOLOGIES, INC.

SECOND AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN

 

The award of shares of restricted Class A Common Stock (the “Restricted Stock”)
of Watts Water Technologies, Inc. (the “Company”) made to Robert J. Pagano, Jr.
(the “Grantee”), as set forth in the Restricted Stock award notification
provided through the Grantee’s stock plan account on the E*TRADE website, is
subject to the provisions of the Company’s Second Amended and Restated 2004
Stock Incentive Plan (the “Plan”) and the terms and conditions contained in this
Restricted Stock Award Agreement (the “Agreement”).  By accepting the award of
Restricted Stock on the E*TRADE website, the Grantee agrees to the terms and
conditions of this Agreement.

 

1.                                      Acceptance of Award.  The Grantee shall
have no rights with respect to the Restricted Stock unless he or she shall have
accepted the Restricted Stock award through the E*TRADE website.  Upon
acceptance of the award of Restricted Stock by the Grantee, (i) the shares of
Restricted Stock so accepted shall be issued by the Company and held by the
Company’s transfer agent in book entry form in a restricted account until such
Restricted Stock is vested as provided in Paragraph 3 below, and (ii) the
Grantee’s name shall be entered as the stockholder of record on the books of the
Company.  Thereupon, the Grantee shall have all the rights of a shareholder with
respect to such shares, including voting and dividend rights, subject, however,
to the restrictions and conditions specified in Paragraph 2 below.

 

2.                                      Restrictions and Conditions.

 

(a)                                 As set forth in Paragraph 1, the book
entries representing the shares of Restricted Stock granted herein shall bear an
appropriate legend, as determined by the Administrator in its sole discretion,
to the effect that such shares are subject to restrictions as set forth herein
and in the Plan.

 

(b)                                 Shares of Restricted Stock granted herein
may not be sold, assigned, transferred, pledged or otherwise encumbered or
disposed of by the Grantee prior to vesting.

 

(c)                                  If the Grantee’s employment with the
Company and its Subsidiaries is voluntarily terminated for any reason (other
than death or disability) prior to vesting of shares of Restricted Stock granted
herein, the unvested shares of Restricted Stock shall be immediately and
automatically forfeited to the Company upon termination of employment, without
payment of any consideration to the Grantee.  The Grantee shall have no further
rights with respect to any shares of Restricted Stock that are so forfeited.

 

3.                                      Vesting of Restricted Stock.  Unless
otherwise provided in this Agreement or the Plan, the Restricted Stock shall
vest in accordance with the following vesting schedule:  50% of the total number
of shares of Restricted Stock shall vest on the first anniversary of the date of
grant, an additional 25% of the total number of shares of Restricted Stock shall
vest on the second anniversary of the date of grant, and the remaining 25% of
the total number of shares of Restricted Stock shall vest on the third
anniversary of the date of grant.  The restrictions and

 

--------------------------------------------------------------------------------


 

conditions in Paragraph 2 shall lapse with respect to the number of shares of
Restricted Stock specified as vested on each such vesting date.

 

Subsequent to such Vesting Date or Dates, the shares of Stock on which all
restrictions and conditions have lapsed shall no longer be deemed Restricted
Stock.  Notwithstanding the foregoing, if the Grantee’s employment is
involuntarily terminated without Cause (as defined below) or terminated by
reason of death or disability (as determined by the Administrator) prior to the
vesting of shares of Restricted Stock granted herein, the unvested shares of
Restricted Stock held by the Grantee shall become fully vested.  For purposes of
this Agreement, “Cause” shall mean: (a) an act by the Grantee constituting a
felony or a misdemeanor involving moral turpitude; (b) fraud or dishonesty on
the Grantee’s part that results in or is likely to result in economic damage to
the Company; (c) gross negligence or misconduct in the performance of the
Grantee’s duties; or (d) refusal to attempt in good faith to implement a
reasonable directive of the Company or failure to perform the Grantee’s assigned
duties.  The Administrator may at any time accelerate the vesting schedule
specified in this Paragraph 3.

 

4.                                      Dividends.  Dividends on shares of
Restricted Stock shall be paid currently to the Grantee.

 

5.                                      Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Agreement shall be subject to and governed
by all the terms and conditions of the Plan, including the powers of the
Administrator set forth in Section 2(b) of the Plan.  Capitalized terms in this
Agreement shall have the meaning specified in the Plan, unless a different
meaning is specified herein.

 

6.                                      Limitations on Transferability.  This
Agreement is personal to the Grantee, is non-assignable and is not transferable
in any manner, by operation of law or otherwise, other than by will or the laws
of descent and distribution.

 

7.                                      Tax Withholding.  The Grantee
acknowledges and agrees that the Company has the right to deduct from payments
of any kind otherwise due to the Grantee any federal, state, local or other
taxes of any kind required by law to be withheld with respect to the vesting of
the shares of Restricted Stock.  The Grantee shall satisfy such tax withholding
obligations by transferring to the Company, on each date on which shares of
Restricted Stock vest under this Agreement, such number of shares of Restricted
Stock that vest on such date as have a Fair Market Value equal to the amount of
the Company’s tax withholding obligation in connection with the vesting of such
shares of Restricted Stock.  Such delivery of Restricted Stock to the Company
shall be deemed to happen automatically, without any action required on the part
of the Grantee, and the Company is hereby authorized to take such actions as are
necessary to effect such delivery.

 

8.                                      Compensation Recovery Policy. 
Notwithstanding anything contained in this Agreement to the contrary, all
Restricted Stock awarded under this Agreement, and any shares of Class A Common
Stock delivered to the Grantee upon vesting of Restricted Stock hereunder shall
be subject to forfeiture or repayment pursuant to the terms of the Company’s
Compensation Recovery Policy as in effect from time to time, including any
amendments necessary for

 

2

--------------------------------------------------------------------------------


 

compliance with the requirements of the Dodd-Frank Wall Street Reform and
Consumer Protection Act.

 

9.                                      Miscellaneous.

 

(a)                                 Notice hereunder shall be given to the
Company at its principal place of business, and shall be given to the Grantee at
the address on file with the Company, or in either case at such other address as
one party may subsequently furnish to the other party in writing.

 

(b)                                 This Agreement does not confer upon the
Grantee any rights with respect to continuation of employment by the Company or
any Subsidiary.

 

3

--------------------------------------------------------------------------------